Citation Nr: 0923857	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  02-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

The appellant, H.G., and G.G.




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
Reserve from August 1961 to February 1962, with additional 
periods of verified active duty for training (ADT) in July 
1962, August 1963, and August 1964.  He died in February 
1998. The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history

In February 1998, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The November 1998 rating decision denied 
the claim, and she appealed.

The appellant, H.G., and G.G. subsequently presented 
testimony before the undersigned Veterans Law Judge (VLJ) at 
the RO in February 2003.  A transcript of the hearing has 
been associated with the claims folder.

Following the February 2003 hearing, the Board remanded the 
case in August 2003 for the purpose of obtaining additional 
service records.  After the development requested by the 
Board was accomplished, the RO again denied the claim in a 
July 2005 supplemental statement of the case (SSOC).  By an 
October 2005 decision, the Board denied the claim.  The 
appellant duly appealed the Board's October 2005 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  By a January 31, 2008 Memorandum Decision, the Court 
vacated the Board's October 2005 decision and remanded the 
case for further proceedings consistent with its decision. 

In light of the Court's decision, September 2008, the Board 
remanded the appellant's claim for additional evidentiary 
development.  After the additional development requested by 
the Board was accomplished, the VA Appeals Management Center 
(AMC) denied the appellant's claim in a February 2009 SSOC.  
The case is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran died in February 1998; his death certificate 
lists the immediate cause of death as metastic colon cancer.  

2.  At the time of his death, the Veteran was service 
connected for bilateral hearing loss, rated as noncompensably 
disabling, and tinnitus, rated as 10 percent disabling.

3.  A preponderance of evidence of record demonstrates that 
the Veteran was not exposed to ionizing radiation during 
service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.311, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  In essence, she contends that 
the Veteran was exposed to ionizing radiation at the White 
Sands Missile Proving Grounds (White Sands) while on ADT in 
July 1962, and that such exposure resulted in fatal colon 
cancer.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The January 2008 Court Order

As was described in the Introduction, this issue was remanded 
by the Court in a January 2008 decision. The Board initially 
wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the matter of 
entitlement to service connection for the cause of the 
Veteran's death has been undertaken with that obligation in 
mind.

In the January 2008 memorandum decision, the Court stated 
that the Board erred in finding the appellant's and H.G.'s 
testimony to be lacking credibility due to their interest in 
the outcome of the case.  Specifically, the Court noted that 
while the appellant's interest in the case is clear, the 
Board's decision did not clearly describe why H.G. had an 
interest in the appellant's case.  H.G's interest in the 
outcome of this appeal will be discussed below.      

In addition, the January 2008 Memorandum Decision stated that 
the National Personnel Records Center's [NPRC] ambiguous 
response to a request for morning reports for the Veteran's 
unit created a duty upon VA to inquire as to the availability 
of additional documents.  Specifically, in response to the 
RO's request for morning reports the NPRC indicated that the 
"allegation has been investigated" and that "pertinent 
documents [were] furnished."  The Court indicated that this 
response was confusing since "no documents describing any 
activities of the 867th Quartermaster Company during the 
relevant time period [appear in the record], nor [was] there 
any indication from the NPRC's response that such documents 
do not exist. 

Stegall concerns 

In August 2003 the Board remanded the case in order to obtain 
additional service personnel records.  In May 2005 the RO 
requested and obtained a complete copy of the Veteran's 
service personnel file from the NPRC.  

As discussed above, in January 2008 the Court stated that the 
NPRC's vague response to a request for information created a 
duty upon VA to inquire as to the availability of additional 
unit records.  In September 2008 the Board remanded the 
appellant's case in order to gather the request morning 
reports for the Veteran's unit.  The appellant's claim was 
then to be readjudicated.

The record reveals that the AMC requested the morning reports 
for the Veteran's unit from July 1 through July 15, 1962.  In 
response, the NPRC indicated that no morning reports were on 
file for unactivated reserve units such as the Veteran's.  
The claim was readjudicated via the February 2009 SSOC.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's October 2005 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's October 14, 2005 decision, pages 4-8.]  In its 
discussion, the Board stated that it "carefully considered 
the provisions of the VCAA and the implementing regulations 
in light of the record on appeal, and . . . finds that the 
development of this issue has proceeded in accordance with 
the provisions of the law and regulations." 

The Court's January 2008 Memorandum Decision did not 
articulate any errors in terms of VA's duty to notify the 
Veteran under the VCAA.  The Board is confident that if there 
were errors in terms of VCAA notice, or the Board's 
discussion thereof, this would have been brought to the 
Board's attention for the sake of judicial economy.  The 
Board is aware of the Court's stated interest in conservation 
of judicial resources and in avoiding piecemeal litigation.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court 
will [not] review BVA decisions in a piecemeal fashion"].

Although the Court's January 2008 decision serves to vacate 
the Board's October 2005 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the appellant.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Court's decision 
found no fault in the Board's previous notice discussion, and 
for the sake of economy, that complete discussion will not be 
repeated.

There have been two significant Court decisions concerning 
the VCAA which were handed down after the Board's October 
2005 decision but before the January 2008 Memorandum 
Decision.  Although not mentioned in the Court's proceedings, 
the Board will discuss the two cases out of an abundance of 
caution.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that, because the RO's adjudication of a dependency and 
indemnity compensation claim hinges first on whether a 
veteran was service-connected for any condition during his 
lifetime, in the context of a claim for such benefits, 38 
U.S.C.A. § 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp, 21 Vet. App. at 352-53.

The evidence of record indicates that the Veteran was 
service-connected for bilateral hearing loss and tinnitus at 
the time of his death.  A review of the record indicates that 
the appellant was not provided with properly tailored notice 
that included items (1) and (2) listed above.  However, the 
appellant is not contending that the Veteran's hearing loss 
or tinnitus contributed to his death and the record does not 
so indicate.  As a result, any lack of notice as to Hupp 
elements (1) and (2) is harmless error.  Instead, the 
appellant's case turns on whether a condition not yet 
service-connected resulted in his death, or Hupp element (3).  
As noted in the Board's October 2005 decision, a "May 2002 
letter from the RO specifically notified the appellant that 
to support a claim for service connection for the cause of 
the Veteran's death, the evidence must show "[t]he cause of 
death", "[a]n injury, disease, or other event in service" 
and a "relationship between the cause of death and the 
injury, disease, or event in service."

Furthermore, the appellant demonstrated knowledge of the 
elements specified by the Court in Hupp by virtue of her 
hearing testimony where she argued that while on active duty, 
the Veteran was exposed to ionizing radiation resulted in 
metastatic colon cancer which lead to his death.  Moreover, 
the appellant has submitted evidence which demonstrates that 
she is aware of what is required to prove her claim.  
Accordingly, the evidence of record indicates that the 
appellant had actual knowledge of what is necessary to 
substantiate her claim.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service (or in this case VA medical treatment) and 
the disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, regarding cause of death, the first two 
elements, (1) veteran status and (2) the veteran's death are 
not at issue.  The appellant's claim of entitlement to  
service connection was denied based on element (3), a 
connection between the Veteran's service connected disability 
and the cause of death.  As explained above, the appellant 
has received proper VCAA notice as to her obligations, and 
those of VA, with respect to this crucial element.  

Element (4), degree of disability, is meaningless in a death 
claim.  Notice requirements regarding element (5), effective 
date, are rendered moot via the RO's denial of the 
appellant's claim of entitlement to service connection.  In 
other words, any lack advisement as to that element is 
meaningless, because an effective date was not assigned. 

The appellant has not raised any VCAA notice concerns.  It is 
clear from pleadings to the Court and statements made to the 
Board over the course of this appeal that she is fully aware 
of what is required under the VCAA. See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran]; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The record indicates that the RO and the AMC have obtained 
evidence from the Defense Threat Reduction Agency (DTRA), the 
Social Security Administration, copies of the Veteran's 
private treatment records and service treatment records, and 
copies of his service personnel records.  

Unlike with respect to VA's duty to notify, the Court's 
decision did find deficiencies in VA's previous efforts to 
assist the appellant.  Specifically, the Court stated that an 
ambiguous response from the NPRC created a duty for VA to 
make a follow-up inquiry as to the availability of morning 
reports for the Veteran's unit.  In light of the Court Order, 
the Board requested that an additional attempt be made to 
locate morning reports for the Veteran's unit.  In December 
2008, the NPRC informed VA that no morning reports were on 
file for unactivated reserve units such as the Veteran's.  
Based on the response from the NPRC, the Board is certain 
that such records do not exist and any additional effort to 
obtain morning reports for the Veteran's unactivated reserve 
unit would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The appellant has secured the services of an 
attorney.  She exercised the option of a personal hearing and 
was afforded one in February 2003 as was detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Service connection -- in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2008).

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 
Section 3.311(b)(5) requires that colon cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2008). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation. These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

Factual background

The Board initially observes that the January 2008 Memorandum 
Decision did not indicate any disagreement with the Board's 
previous recitation of the facts underlying the appellant's 
claim.  Nor did the appellant.  In essence, the sole area of 
controversy is the matter of the Veteran's presence at White 
Sands. 

As discussed above, the Court, in part, held that the VA 
should make an additional attempt to obtain morning reports 
for the Veteran's unit.  As previously discussed, the NPRC 
has indicated that morning reports were not kept for 
inactivated reserve units.  There is no evidence that any 
additional records exist.  Consequently, the facts of the 
appellant's case remain unchanged.  

The facts of this case are as follows:

The Veteran's service personnel records establish that he 
served on ADT from July 1, 1962 to July 15, 1962. His 
official "Record of Assignments" indicates that he was 
stationed at Ft. Bliss, Texas during this time period. There 
is no indication in the Veteran's service personnel records 
that he was ever stationed at  White Sands, nor is there any 
indication that he was temporarily assigned to these 
locations.

In an October 1998 letter, the DTRA indicated that a review 
of the Veteran's military records failed to show that he was 
ever sent to the Pacific Proving Grounds (PPG) or the Nevada 
Test Site (NTS) (the only sites the where the DTRA indicated 
that atmospheric nuclear testing took place in 1962). The 
DTRA further indicated that a search of Army records failed 
to document the Veteran's participation in atmospheric 
nuclear testing. Moreover, the agency indicated that "after 
a careful search of dosimetry data, we found no record of 
radiation exposure for him." The NPRC likewise indicated 
that after of search of their records, no DD 1141 (record of 
in-service radiation exposure) was in existence for the 
Veteran.

The Veteran's medical records are negative for any complaints 
or clinical findings pertaining to cancer of any kind, and 
are negative for treatment due to radiation exposure.  These 
records also contain no record of any medical treatment at 
the White Sands facility.

Private medical records following service include an initial 
diagnosis of colon cancer in 1993. The Veteran regularly 
received treatment for this condition from that time until he 
eventually succumbed to the disease in February 1998. These 
records contain no mention of the alleged radiation exposure 
and contain no statement serving to link the Veteran's fatal 
colon cancer to such exposure.

The record also contains multiple Internet articles submitted 
by the appellant that chronicle the history of atmospheric 
nuclear testing from Operation TRINITY in 1945 to Operations 
DOMINIC II and PLOWSHARE in the early 1960s. These articles 
also indicate that low-yield subsurface nuclear testing was 
conducted in New Mexico in 1962. Other articles submitted by 
the appellant center on the potential health risks of 
radiation exposure, even in small doses. They also generally 
discuss the basic chemistry behind nuclear weapons and other 
nuclear technologies such as nuclear power plants and medical 
treatment modalities.

Also included in the record are multiple written statements 
and testimony from H.G., a member of the Veteran's reserve 
unit. H.G. contended that while serving on ADT at Ft. Bliss 
in July 1962, he and the Veteran were selected to go to White 
Sands in New Mexico to observe missile detonation(s).  He 
further indicated that they were "ordered to dig latrines 
and foxholes at ground zero where there was absolutely no 
plant life at all or animals, only a green glassy and velvet-
type cover." See a November 1999 statement, at 1. H.G. also 
contended that "[w]e observed missile detonations and dug 
foxholes at ground zero where we stayed for at least two (2) 
days . . . [w]e were brought lunch and ate/drank on site, and 
also utilized the latrines to relieve ourselves . . . [w]e 
were never warned of any danger of exposure to radiation." 
Id. H.G. also noted that he too suffers from colon cancer, 
and that such was diagnosed three years after the Veteran's 
diagnosis.

The appellant has submitted multiple statements alleging that 
her husband's colon cancer was the result of radiation 
exposure due to experiences similar to those outlined by H.G.

Analysis

As noted above, the appellant contends that the Veteran was 
exposed to ionizing radiation while on ADT in July 1962.  She 
claims that during this period the Veteran was sent to White 
Sands, where he was allegedly exposed to radiation, which she 
believes resulted in his fatal colon cancer. The appellant 
has proffered two different theories as to how such exposure 
occurred.  First, she alleges that the White Sands facility 
was the site of Operation TRINITY, where atmospheric nuclear 
testing took place in July 1945.  Being at that site in 1962, 
she contends, exposed the Veteran to residual radiation, 
which produced colon cancer. Alternatively, the appellant 
contends that underground nuclear testing took place at White 
Sands in 1962, and that such testing resulted in the Veteran 
being exposed to radiation while working at that facility.

In the now-vacated October 2005 decision, the Board noted 
that the appellant does not contend, nor does the record in 
any way demonstrate, that the Veteran's fatal cancer was 
manifested during his Reserve service or for that matter for 
several decades after he left service.  The Board also 
observed that the appellant has not argued, and the record 
did not indicate, that the Veteran's death was in any way 
otherwise related to his military service, to include his 
service-connected hearing loss and tinnitus. The January 2008 
Memorandum Decision found no error with these observations.  

The appellant has continued argue that the Veteran's alleged 
July 1962 activities at White Sands resulted in radiation 
exposure, which eventually caused his demise over three 
decades later due to metastic colon cancer.   The Board will 
address in turn the three methods, discussed in detail above, 
through which service connection based upon radiation 
exposure may be granted (i.e. § 3.309(d), § 3.311, and 
Combee).

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection for the cause of the Veteran's death under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran must 
have died from a disease listed in 38 C.F.R. § 3.309(d)(2), 
and have been a radiation-exposed Veteran who participated in 
a radiation-risk activity as such terms are defined in the 
regulation. See 38 C.F.R. § 3.309 (d)(3) (2008).  

In the instant case, the Veteran's death certificate lists 
the cause of death as metastic colon cancer.  Colon cancer is 
one of the listed disease under 38 C.F.R. § 3.309(d)(2) 
(2008).

The record does not, however, demonstrate that the Veteran 
was a radiation-exposed Veteran who participated in a 
radiation-risk activity. The appellant contends that the 
Veteran was exposed to radiation by virtue of either (1) his 
presence in July 1962 at the 1945 TRINITY test site or (2) 
his presence at underground nuclear tests conducted at White 
Sands in July 1962.  

Even assuming arguendo that the Veteran was present at these 
sites during his ADT in July 1962 [and for the reasons 
explained below, the evidence demonstrates that he was not], 
he would not be considered a "radiation exposed veteran", 
as that term is defined in 38 C.F.R. § 3.309(d)(3)(iv).  This 
regulation requires presence at the nuclear test site either 
during the "operational period" or within six months 
thereafter. The operational period for TRINITY was from July 
16, 1945 to August 6, 1945. See 38 C.F.R. § 3.309(d)(3)(v)(A) 
(2008).  The alleged exposure in this case did not occur 
until almost 20 years later, in July 1962.  Accordingly, he 
is not considered to be a radiation-exposed veteran.

Likewise, even if the Veteran was present at a 1962 
underground nuclear test, such would not avail the appellant 
of the presumptive service connection provisions contained in 
38 C.F.R. § 3.309(d).  The regulation specifically requires 
presence at "a test involving the atmospheric detonation of 
a nuclear device."  See 38 C.F.R. § 3.309(d)(3)(ii)(A) 
(2008).  While the term "atmospheric detonation" includes 
underwater detonation (see 38 C.F.R. § 3.309(d)(3)(iii)), it 
does not include underground tests, which are not by 
definition "atmospheric." Accordingly, even if the Veteran 
was present at an underground test, such would not make him a 
"radiation exposed veteran" and avail him of the 
presumptive provisions of 38 C.F.R. § 3.309(d).

Because the presumptive service connection provisions are not 
applicable to this case, the Board will next examine the 
claim under 38 C.F.R. § 3.311, which provides for special 
development in cases involving radiogenic diseases.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made. However, absent competent 
evidence that the Veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 
200, 204-205 (1998).

As noted above, the Veteran's death was the result of colon 
cancer. Colon cancer is a radiogenic disease listed in § 
3.311 (b)(2).  However, before additional development under § 
3.111 need be accomplished, competent evidence that the 
Veteran was exposed to ionizing radiation must be present.  
See Wandel, 11 Vet. App. at 205.  In the instant case, the 
Veteran's exposure to radiation turns on his presence or 
absence at a nuclear test site in New Mexico in July 1962. 

The evidence supporting the appellant's contention that the 
Veteran served at a nuclear test site in New Mexico consists 
of her own statements and the statements of H.G. to the 
effect that while on ADT in July 1962, the Veteran was sent 
to White Sands to observe missile detonation and perform 
various tasks at the TRINITY test site or the site of 
underground nuclear testing conducted as part of Operation 
PLOWSHARE.

The evidence against this contention consists of the 
Veteran's service medical and personnel records, which fail 
to show that he was present at a nuclear test site at any 
time during either active or reserve duty.  To the contrary, 
these records fail to show that the Veteran was assigned to 
any location other than Ft. Bliss, Texas during the period at 
issue (July 1962).  

The DTRA similarly indicated in its October 1998 letter that 
Army records did not show that the Veteran was ever present 
at a nuclear weapons test site or that he otherwise 
participated in atmospheric nuclear testing.  That agency 
further indicated that a careful search of available 
dosimetry data found no record of exposure for the Veteran. 
The NPRC further indicated in October 1998 that no DD Form 
1141 (record of in-service radiation exposure) was in 
existence for the Veteran.

Additionally, no mention of radiation exposure is included in 
the private treatment records or the records from the Social 
Security Administration. Moreover, while the appellant 
submitted a prodigious amount of Internet research materials 
regarding nuclear testing and the effect of radiation 
exposure, none of these materials placed either the Veteran 
or his unit at a nuclear test site, including one in New 
Mexico, at any time in 1962.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran. 
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [holding that the Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence"].

In the instant case, the Board places far greater weight of 
probative value on the contemporaneous service department 
records, which fail to show that the Veteran served at White 
Sands, the TRINITY test site, or at any other nuclear testing 
facility during his time in service, than it does on the more 
recent statements of the appellant, which were made in 
connection with her claim for monetary benefits. See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
claimant]; see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony].  
In this regard, the Board places significant weight on the 
DTRA's findings that the Veteran was not stationed at a 
nuclear test site during service and did not participate in 
an atmospheric nuclear test.  This evidence is supported by a 
record search conducted by the NPRC which yielded no evidence 
of radiation exposure, or the existence of a DD Form 1141, 
for the Veteran. To the contrary, these records show that the 
Veteran spent his two-week ADT period at Ft. Bliss, Texas.  
There is no official indication that the Veteran was 
transported to White sands to observe nuclear tests or to dig 
latrines and/or foxholes at the TRINITY site.

In the January 2008 Memorandum Decision, the Court, while 
acknowledging that the appellant clearly had an interest in 
the outcome of her case, stated that the Board did not 
adequately explain why H.G. had an interest in the case that 
impacted his credibility.  The Board will proceed to do so.

Board finds that H.G. has an interest in the appellant's case 
based on his own claim for service connection, which is 
premised on an identical theory.  Specifically, the record 
indicates that H.G. had filed a claim seeking entitlement to 
service connection for colon cancer (the same disease which 
caused the Veteran's death) due to radiation exposure at 
White Sands at the same time as the Veteran.  See the 
February 2003 hearing transcript, pages 9, 14-16; see also a 
May 1998 statement from the appellant.  In fact, during the 
hearing the H.G. requested that his case be consolidated with 
the appellant's based on the similarities between the two 
cases.  See the hearing transcript, page 15.  It is clear 
that if VA were to conclude as a matter of fact that the 
Veteran was present at White Sands, this would immeasurably 
advance H.G.'s claim.  H.G. therefore unquestionably has an 
interest in the outcome of this appeal, and Cartright 
applies.   The Board has considered H.G.'s testimony in that 
light.

As with the appellant's statements, H.G.'s testimony is 
outweighed by the contemporaneous evidence discussed above, 
which does not indicate that the Veteran or his unit was 
transferred to White Sands or was ever exposed to radiation. 
H.G. has been unable to furnish any objective evidence in 
support of the appellant's statements, such as orders or the 
like. 

In short, all of the objective evidence does not place the 
Veteran at the site of any nuclear testing. The Board finds 
it particularly persuasive that no dosimetry information has 
been located with respect to the Veteran.  If, as claimed by 
the appellant, the Veteran had worked in a nuclear test zone, 
it would be expected that such would be of record.  It is 
not. 

No other radiation exposure is established by the record or 
contended by the appellant. Because the probative evidence of 
record does not establish the Veteran's presence at White 
Sands, the TRINITY site, or the site of any other nuclear 
test, and because no other credible evidence of radiation 
exposure is present, the special development provisions of 38 
C.F.R. § 3.111 are not for application in this case. 
Accordingly, the Board will proceed to consider the claim on 
the basis of direct service connection. 

Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation. See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303(d) (2008). Accordingly, the Board will proceed 
to evaluate the appellant's claim under the regulations 
governing direct service connection.

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met. The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), as explained above, the medical 
records are completely negative for diagnosis or treatment of 
colon cancer during service or for decades thereafter.  
Moreover, as explained above, the weight of the probative 
evidence of record does not indicate that the Veteran was 
exposed to ionizing radiation in service. Element (2) has 
therefore not been satisfied and the appellant's claim fails 
on that basis alone.

Concerning the final Hickson element, medical nexus, there is 
no competent medical evidence of record addressing the 
potential etiological relationship between the Veteran's 
fatal colon cancer and his alleged radiation exposure.  In 
the absence of radiation exposure, such opinion would be a 
manifest impossibility. Cf. Charles v. Principi, 16 Vet. App. 
370, 374 (2002).

The only evidence serving to relate the Veteran's death to 
his alleged radiation exposure emanates from the appellant 
and H.G.  However, as lay persons without medical training, 
the appellant and H.G. are not competent to determine the 
etiology of the Veteran's fatal colon cancer. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992);   38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. Their opinions in this regard are 
accordingly entitled to no weight of probative value.

The Internet articles submitted by the appellant are 
similarly not probative evidence. While these articles 
suggest a relationship between exposure to ionizing radiation 
and various disabilities, they do not specifically relate to 
the Veteran's case and in particular obviously do not contain 
any analysis regarding the Veteran's situation or a potential 
dose estimate and its possible relationship to his death.  As 
such, these articles are of little probative value in the 
instant case.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence. See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Court has routinely held that medical 
evidence is speculative, general or inconclusive in nature, 
such as these articles, cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996). Such is the case here.

For the reasons expressed above the Board concludes that 
Hickson element (3) has not been met.

Conclusion

The Board has considered the appellant's claim under all 
three bases for service-connection of radiation exposure. For 
the reasons explained above, a preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


